DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Reopening Prosecution
In view of the appeal brief filed on 7 June, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LARRY D RIGGS II/                Supervisory Patent Examiner, Art Unit 1658                                                                                                                                                                                        
Election/Restrictions
Applicant’s elected treatment with aflibercept without traverse in the reply filed on 11 Feb, 2020.

Claims Status
Claims 1, 4, 6, and 13-17 are pending.

Withdrawn Rejections
The rejection of claims 18-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the addition of new matter is hereby withdrawn due to amendment.

The rejection of claim(s) 1, 4, 6, and 13-23 under 35 U.S.C. 102(a)(1) as being anticipated by Heier et al (Opthalmol. (2011) 118(6) p1098-1106) is hereby withdrawn due to argument.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claim(s) 1, 4, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al (Opthalmol. (2011) 118(6) p1098-1106) with evidentiary support from Heier et al (Opthalmol (2012) 119 p2537-2548, called Heier2 in this rejection).

Heier et al discuss the treatment of neovascular age related macular degeneration (AMD) with VEGF Trap-Eye (abstract), which, as evidenced by Heier2, is the same as aflibercept (title), applicant’s elected species.  Two groups were treated with 0.5 or 2 mg, depending on group, every 4 weeks for 12 weeks, then as needed, while another 3 groups were treated with different amounts depending on group every 12 weeks, followed by as needed (fig 2, p1100, 1st column, top of page).  Patients were >50 yrs old with subfoveal CNV secondary to wet AMD and lesions of less than 5400 µm in diameter (p1100, 1st column, 1st paragraph), with exclusion of subretinal hemorrhage of greater than 50% of the lesion size and excluding the fovea, and other exclusions, none of which involved the area of CNV (p1100, 1st column, 2nd paragraph).  Changes in the size of the CNV and lesion were measured using fluorescence angiography (p1100, 2nd column, 5th paragraph), indicating that both were measured before treatment.  
	The difference between this reference and the claims is that this reference does not discuss calculating the ratio of the area of the CNV to the lesion.
	However, the clinical trial described in this reference clearly includes individuals with a CNV that is less than half the size of the total lesion.  It is not considered inventive to claim treatment of a subgroup of patients known to benefit from the therapy, esp. if the remainder of the genus is not excluded (MPEP 2144.05(II)(A)).  Alternatively, a reference that discloses a range that encompasses a broader range (in this case, the ratio of the area of the CNV to total lesion size) is sufficient to establish a prima facie case of obviousness (MPEP 2144.05(I)).
	It is considered obvious to select these subjects, rendering obvious claims 1 and 14.
	Heier et al discusses treatment every 4 weeks for 12 weeks, rendering obvious claims 3 and 15.
	As evidenced by Heier2, this treatment used aflibercept, rendering obvious claims 6, 13, 16, and 17.

second rejection
Claim(s) 1, 4, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heier et al (Opthalmol (2012) 119 p2537-2548, called Heier2 in this rejection) in view of Heier et al (Opthalmol. (2011) 118(6) p1098-1106).

Heier2 describes treatment of wet AMD with aflibercept (VEGF trap-eye) compared to a second VEGF blocking antibody (abstract).  Three groups were treated every 4 weeks (with different dosages), a fourth group was treated every 4 weeks for three weeks, then moved to every 8 weeks (p2540, 1st column, 3d paragraph).  Participants had CNV lesions comprising at least 50% of the total lesion size (p2540, 1st column, 2nd paragraph).  No group proved statistically inferior to the comparison antibody (p2541, 2nd column, 2nd paragraph).
The difference between this reference and the instant claims is that the clinical trial described in this reference excludes the patients claimed by applicants.
Heier et al discuss the treatment of neovascular age related macular degeneration (AMD) with VEGF Trap-Eye (abstract), is the same aflibercept as was used by Heier2.  Two groups were treated with 0.5 or 2 mg, depending on group, every 4 weeks for 12 weeks, then as needed, while another 3 groups were treated with different amounts depending on group every 12 weeks, followed by as needed (fig 2, p1100, 1st column, top of page).  Patients were >50 yrs old with subfoveal CNV secondary to wet AMD and lesions of less than 5400 µm in diameter (p1100, 1st column, 1st paragraph), with exclusion of subretinal hemorrhage of greater than 50% of the lesion size and excluding the fovea, and other exclusions, none of which involved the area of CNV (p1100, 1st column, 2nd paragraph).  In other words, this patient population contains patients with a CNV area of less than 50% of the lesion size.  Changes in the size of the CNV and lesion were measured using fluorescence angiography (p1100, 2nd column, 5th paragraph), indicating that both were measured before treatment.  
Heier et al shows that a patient population that includes those claimed by applicants will benefit from treatment with aflibercept.  Therefore, it would be obvious to treat the patients of Heier2 with smaller CNV lesions, to obtain the benefits of the therapy for those patients.  As Heier et al teaches that a group containing these patients benefits from the therapy, an artisan in this field would attempt this expansion of the treatment group of Heier2 with a reasonable expectation of success.
The combination of Heier2 and Heier et al render obvious selecting patients with an active CNV lesion size less than 50% of the total lesion size, and treating with a VEGF inhibitor, rendering obvious claims 1 and 14.
Both references discuss multiple groups with treatment given every 4 weeks for at least three treatments, rendering obvious claims 4 and 15.
Both references use aflibercept, rendering obvious claims 6, 13, 16, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658